Citation Nr: 0840460	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision that 
granted service connection for PTSD, and assigned an initial 
disability rating of 30 percent, effective August 8, 2005 
(date of receipt of claim for service connection).  


FINDING OF FACT

For the entire period of claim from August 8, 2005, the 
veteran's service-connected PTSD has been manifested by 
psychiatric symptoms that more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent initial disability rating for 
service-connected PTSD have been met continuously since 
service connection for that disorder became effective on 
August 8, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, in September 2005 and May 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  The case was last 
readjudicated in July 2007.  This appeal arises from the 
veteran's disagreement with the initial rating assigned 
following the grant of service connection for PTSD.  Courts 
have held that, once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  

Further, the Board finds it pertinent that, in the February 
2007 notice of disagreement, the veteran specifically 
discussed the criteria for a higher rating for his service-
connected PTSD.  A remand for additional notification 
regarding criteria with which the veteran is already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service personnel and medical records; a post-
service private treatment record; and a VA examination 
report.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided.  

PTSD Rating Criteria

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his contentions; service 
personnel and treatment records; a post-service private 
treatment record; and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim for a higher initial disability rating 
for PTSD, and what the evidence in the claims file shows, or 
fails to show, with respect to this claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination.  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary- a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, 
Diagnostic Code 9411, a 30 percent rating is warranted for 
PTSD where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  



Analysis of Initial Rating of PTSD

The evidence in this case includes a February 2006 private 
report from Psychological Consulting Services performed by a 
licensed psychological assistant that noted that since the 
veteran's military service, he described numerous PTSD 
symptoms including intrusive thoughts, traumatic nightmares, 
avoidance of conversations about his military service, 
feelings of estrangement and detachment from others, social 
isolation, hypervigilance, and exaggerated startle response.  
The veteran reported that he would often wake up in a cold 
sweat from nightmares and that he had to get out of bed and 
walk up and down stairs to calm himself.  He stated that he 
had suffered from more problems with intrusive thoughts and 
nightmares of his time in Vietnam since he had become older.  
He indicated that he avoided talking to anyone about his time 
in the military and that he had difficulty going to the VA 
hospital because it would trigger memories of his war 
experiences.  The veteran reported that he avoided listening 
to, watching, or reading stories about the war.  He stated 
that he felt estranged from other people, that he avoided 
crowds, and that he preferred to spend time alone.  He 
reported that when he went to a public place, he would sit 
with his back to the wall so he could watch the room for 
danger.  The veteran indicated that he startled easily and 
that he got in a lot of fights after his separation from 
service because he would become angry quickly.  

The psychological assistant in February 2006 reported that 
the veteran was dressed normally and that he was soft spoken.  
The psychological assistant stated that the veteran was 
oriented to time, place, and person and that his mood was 
dysphoric.  It was noted that the veteran's affect was 
restricted and that his judgment and insight were limited.  
The psychological assistant indicated that the veteran had no 
current suicidal or homicidal ideation.  The diagnosis was 
PTSD and a GAF score of 39 was assigned.  The psychological 
assistant commented that because of the veteran's military 
experience, he experienced symptoms that met the criteria for 
a diagnosis of PTSD as reported in DSM-IVR.  The 
psychological assistant discussed those criteria in some 
detail.  The psychological assistant indicated that the 
veteran's symptoms had interfered significantly in his 
occupational, social, and personal life.  The psychological 
assistant stated that the veteran's intrusive thoughts and 
hyperarousal contributed to his sporadic levels of 
productivity at his job.  It was noted that those same 
symptoms impacted the veteran's concentration and his memory 
that were required to learn new tasks.  The psychological 
assistant reported that the veteran was severely limited in 
his ability to initiate or sustain work relationships.  It 
was noted that because of the veteran's hypervigilance and 
isolating behaviors, he was also severely limited in his 
ability to initiate or sustain social relationships.  The 
psychological assistant remarked that she considered the 
veteran to be permanently disabled and unemployable.  

The most recent June 2006 VA psychiatric examination report 
noted that the veteran's claims file was reviewed and that he 
was interviewed.  The veteran reported that he frequently 
experienced intrusive recollections of his experiences in 
Vietnam and that they were extremely distressing to him at 
times.  He indicated that he had almost chronic daytime 
intrusive recollections which would occur almost daily for 
him.  He stated that he experienced nightmares about the 
Vietnam War that used to be extremely frequent, but that 
presently occurred approximately one time per month.  It was 
noted that the veteran reported that he had distress to 
reminders of the war, including seeing the current war in 
Iraq on the news.  He stated that hearing helicopters 
overheard as well as other military activities would also 
remind him of the war and cause him distress.  He indicated 
that he attempted to avoid thinking about the war as much as 
possible.  The veteran related that he did not talk about the 
war with anyone, that he avoided activities that would remind 
him of the war including those described above, and that he 
had never seen a Vietnam War movie.  

The June 2006 VA examiner reported that the veteran's 
symptoms of emotional numbing were evident, including his 
diminished interest in taking part in leisure activities, his 
general detachment from others, his preference for social 
isolation, and his restricted affect.  The veteran stated 
that he used to enjoy woodworking and other hobbies, but that 
presently he felt like he had no patience or desire to take 
part in such activities.  He reported that he had no close 
friends and no close relationships other than spending time 
with his wife.  He indicated that he typically felt more 
comfortable being by himself and that his wife had always 
been concerned about his tendency to isolate.  The examiner 
noted that the veteran had some mild to moderate symptoms of 
hyperarousal, including sleep disturbance which he described 
as sleeping approximately five hours per night with an 
inability to get more sleep.  It was reported that the 
veteran stated that he would awaken multiple times during the 
night and that he would have fatigue based on his sleep 
pattern which was difficult for him to manage at times.  The 
examiner indicated that the veteran also reported some 
concentration difficulties with more severe memory 
difficulties recently and that he had an exaggerated startle 
response.  It was noted that the veteran's history of 
difficulties with irritability and hypervigilance was 
significant, but that he had not had such problems in the 
recent past.  The examiner noted that a statement in the 
veteran's claims folder regarding stressors and his symptoms 
indicated that those symptoms had been extremely frequent and 
severe, including symptoms of auditory and visual illusions 
and hallucinations.  The examiner reported, however, that 
when the veteran was asked about such statement, he reported 
that he was assisted in making the statement by an individual 
who documented those symptoms as a lifetime presence.  The 
veteran stated that such symptoms had not been present for 
many years at the level indicated in the statement.  

At the June 2006 VA examination, the veteran indicated that 
he had periods of a depressed mood that would last, at the 
most, for a few days at a time, with concurrent anhedonia and 
sleep disturbance, but not with appetite disturbance and 
suicidal or homicidal ideation.  It was noted that the 
veteran reported a history of panic-like attacks, but that he 
had not suffered from such attacks in quite a while.  The 
examiner indicated that the veteran did not have auditory or 
visual hallucinations and that no other indications of a 
thought disorder were present.  The examiner noted that the 
veteran reported that he had not used alcohol or marijuana in 
twenty-five years and that his report appeared quite 
credible.  The examiner stated that, in general, the veteran' 
symptoms appeared to be chronic and appeared to be in the 
moderate range of severity.  It was noted that the veteran 
reported no post-military stressors which would account for 
his current symptoms.  

The veteran reported that he was one of eight children and 
that when he was approximately five years old, his father 
shot and killed his mother and was sent to jail for the rest 
of his life.  The veteran stated that he then grew up with 
his grandparents and his aunt and uncle.  It was noted that 
he reported no significant difficulties throughout the rest 
of his childhood.  He indicated that he graduated from high 
school on time and that he had a number of friends growing 
up.  The veteran reported that he worked doing side jobs in 
carpentry and landscaping over the past twenty years or so.  
He stated that he took most of his jobs through word of mouth 
and that he was typically very busy during the summer months 
and during other kinds of good weather, but that his work 
would fall off during the cold season.  He indicated that he 
was typically busy with work and that he made enough to make 
ends meet, but that he had been out of work for long 
stretches at different times in his life.  It was noted that 
the veteran did not report the reason for such long stretches 
without work.  He stated that more than twenty years ago, he 
worked at a steady job in construction and that he had 
difficulty getting along with others on the job and felt that 
he did not fit in.  He indicated that he left that occupation 
to start his own business.  The veteran reported that he had 
been working recently and that he continued to find work and 
hoped to do so in the future.  The examiner related that it 
was likely that the veteran's symptoms of avoidance had 
significantly impacted his occupational functioning over 
time.  It was noted that, however, that the veteran had 
little insight into that aspect of his mental health issues.  

The veteran reported that he had been married to his second 
wife for over twenty-five years and that his first marriage 
lasted for a three and one half year period in the early 
1970s.  He stated that his first wife had difficulties 
dealing with his problems when he got back from the war.  He 
indicated that he had a good relationship with his wife 
presently and that he enjoyed spending time with her.  The 
veteran stated that he had four adult children, including two 
from his current marriage.  He related that he presently 
lived with his wife and his daughter as well as with his 
grandson in his home.  He stated that he is close with all of 
his children.  The veteran indicated that he had no friends 
and that he did not socialize with others.  It was noted that 
he reported little participation in leisure activities other 
than watching television and reading the sports section.  It 
was also reported that he had no difficulties with his 
activities of daily living.  

The veteran indicated that he and his wife attended 
approximately four sessions of marital counseling a number of 
years ago and that on a recent trip to see his daughter, she 
encouraged him to see a therapist regarding his difficulties 
with PTSD.  It was noted that a February 2006 evaluation 
summary based on such interview was in the claims folder.  
The examiner reported that based on that evaluation, the 
veteran was noted to have PTSD, chronic, severe, and that he 
was given a GAF score of 39 indicating highly severe symptoms 
of the disorder.  The examiner stated that it was 
additionally noted that the veteran was severely limited in 
his ability to initiate or sustain work relationships and 
that because of his hypervigilance and isolating behaviors, 
he was also severely limited in his ability to initiate or 
sustain social relationships.  It was noted that the veteran 
was found to be permanently disabled and unemployable.  The 
examiner indicated that the February 2006 evaluation summary 
did not document the veteran's employment history and that a 
sufficient foundation for the assertion of unemployability 
was not provided.  The examiner remarked, however, that many 
of the symptoms described at that time appeared to be similar 
to those reported during the present examination.  It was 
noted that the veteran reported that he had never sought 
other psychiatric treatment and that he had not received 
medication for psychiatric difficulties in the past.  The 
veteran reported that he saw a family physician for medical 
issues and that he was currently taking medication for 
hypertension.  

The June 2006 VA examiner reported that the veteran arrived 
early for his scheduled appointment and that he was pleasant 
and cooperative.  It was noted that the veteran made 
appropriate eye contact during the examination.  The examiner 
stated that no motor or speech abnormalities were evident, 
that the veteran's mood was normothymic, and that his affect 
appeared to be restricted with some moments of range evident.  
The examiner indicated that the veteran's thought process was 
logical and goal directed and that no perceptual disturbance 
was noted during the examination.  It was reported that the 
veteran denied experiencing auditory or visual 
hallucinations.  The examiner stated that the veteran's 
cognition was not formally tested.  The impression was 
chronic PTSD.  A GAF score of 52 was assigned.  The examiner 
commented that the veteran presented with moderate symptoms 
across all clusters of the criteria for PTSD with more severe 
difficulties in the area of avoidance symptoms, primarily 
with difficulties in social interactions.  The examiner 
indicated that the veteran had experienced little to no 
treatment for his symptoms over the years and that he 
appeared to have managed his familial responsibilities and 
his occupational functioning relatively well considering his 
history of difficulties.  The examiner stated that although 
the veteran continued to function vocationally, the history 
of his low level of employment might be linked to his 
difficulties in social interactions and his desire for social 
isolation.  The examiner remarked that those factors had 
likely affected his ability to function to his full capacity 
in his chosen profession.  The examiner reported that the 
veteran's presentation was somewhat less severe than those 
documented in his claims folder. 

The medical evidence shows that the veteran has been married 
to his second wife for over twenty-five years and that he has 
four adult children, including two from his current marriage.  
He has a good relationship with his wife and is close with 
all of his children.  The veteran has indicated that he has 
no friends and that he does not socialize with others.  He 
has worked doing side jobs in carpentry and landscaping over 
the past twenty years or so and he is typically busy with 
work during the summer months and during other kinds of good 
weather, but his work falls off during the cold season.  The 
veteran has been working recently and he continues to find 
work.  The most recent June 2008 VA psychiatric examination 
report indicated a GAF score of 52, suggesting moderate 
symptoms.  The VA examiner also specifically commented that 
the veteran presented with moderate symptoms across all 
clusters of the criteria for PTSD with more severe 
difficulties in the area of avoidance symptoms, primarily 
with difficulties in social interactions.  The examiner noted 
that although the veteran continued to function vocationally, 
the history of his low level of employment might be linked to 
his difficulties in social interactions and his desire for 
social isolation, and that those factors likely affected his 
ability to function to his full capacity in his chosen 
profession.  

A prior February 2006 private report from a psychological 
assistant at Psychological Consulting Services related a GAF 
score of 39, suggesting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  The psychological assistant remarked that 
she considered the veteran to be permanently disabled and 
unemployable.  The Board observes, however, that the veteran 
is presently employed.  Further, the June 2006 VA psychiatric 
examination report specifically discussed the findings in the 
February 2006 private report from Psychological Consulting 
Services.  The VA examiner reviewed the veteran's claims file 
and noted that the February 2006 private report did not 
document the veteran's employment history and that a 
sufficient foundation for the assertion of unemployability 
was not provided.  

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection for PTSD on 
August 8, 2005, there is a reasonable basis for finding that 
the veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity.  The 
evidence shows that the veteran has experienced psychiatric 
symptoms of memory impairment, and isolation similar to 
difficulty in establishing and maintaining effective work and 
social relationships.  

The evidence does not show that the veteran's service-
connected PTSD alone is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms, as required for a 70 percent schedular 
rating.  The veteran has not been shown to have such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.    

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 50 percent disabling 
since August 8, 2005, when service connection for PTSD became 
effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes the veteran is currently 
working.  Although there is evidence that his PTSD has 
affected his employment, the evidence does not reflect that 
the veteran's PTSD, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned rating), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted.  38 
C.F.R. 
§ 3.3219(b)(1).  


ORDER

A higher initial disability rating of 50 percent for PTSD is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


